In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 02-1351 & 02-1999
ELMER SANGLAP,
                                               Plaintiff-Appellant/
                                                   Cross-Appellee,
                                 v.


LASALLE BANK, FSB,
                                              Defendant-Appellee/
                                                 Cross-Appellant.
                          ____________
           Appeals from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 00 C 1663—John W. Darrah, Judge.
                          ____________
ARGUED FEBRUARY 11, 2003—DECIDED SEPTEMBER 30, 2003
                    ____________

 Before EASTERBROOK, ROVNER, and WILLIAMS, Circuit
Judges.
  WILLIAMS, Circuit Judge. Elmer Sanglap had a series
of epileptic seizures in the lobby of a LaSalle Bank branch,
which prompted the bank to close his savings account. In
these consolidated appeals we must decide (1) whether
the district court properly granted judgment as a matter
of law on Sanglap’s claim that by closing his account
LaSalle intentionally caused him emotional distress, and
(2) whether the court should have granted LaSalle’s re-
quest for attorneys’ fees. Because LaSalle did not inten-
tionally or knowingly disregard a serious risk to Sanglap’s
2                                   Nos. 02-1351 & 02-1999

emotional health and because his claim is largely circum-
scribed by Illinois human rights legislation, we agree that
LaSalle was entitled to prevail on Sanglap’s tort claim. We
also conclude that the court properly declined to award
attorneys’ fees and thus affirm in both appeals.


                    I. BACKGROUND
   In addition to epilepsy, Sanglap suffers from depression
and schizoid personality disorder. He lives in Skokie,
Illinois, with his twin brother and, by his own admission,
has a “limited social life.” Until 1998, his activities con-
sisted largely of working at a local shoe store and bank-
ing at LaSalle’s Old Orchard branch across the street.
Entries in Sanglap’s passbook reflect that he visited the
bank frequently. From 1996 to 1998 he was in the Old
Orchard branch over 200 times, an average of twice a week.
  In 1998, Sanglap had his first of several epileptic sei-
zures at the bank. One day in January, while filling out
papers at a counter in the lobby, he loudly called out, “Help
me, please, help me.” Bank personnel rushed over, offered
a glass of water, and asked if he was all right. After two
or three minutes, during which Sanglap remained stand-
ing, he replied that he was fine, walked up to a teller, made
a transaction, and left. Sanglap had a similar seizure in
the lobby a few weeks later, followed by a third episode
on February 27 that was far more severe than the first
two. This time Sanglap collapsed (before he had always
remained standing) and began moaning and crying for
help. Dennis Cloud, the branch manager, called 911, and
an emergency team came and attended to Sanglap for
about twenty minutes before taking him to the hospital
by ambulance.
  Despite having an unwritten policy not to terminate
accounts because of a customer’s medical condition, LaSalle
ended its relationship with Sanglap on March 20 when
Nos. 02-1351 & 02-1999                                   3

he had a fourth seizure in the Old Orchard branch. Ten to
fifteen minutes after the seizure occurred, Cloud ap-
proached Sanglap, who appeared to have recovered and
was in line to see a teller, and told him that the bank
was closing his account. A teller issued a check to Sang-
lap, and Cloud allegedly escorted him out to the parking
lot. Sanglap testified that although he was still dazed on
his way out, he heard a voice, which sounded just like
Cloud, tell him that LaSalle did not need his business
and that he “could go to another bank.”
  Sanglap’s brother, Roland, met with Cloud the following
Monday and asked why the account had been closed and
whether Cloud knew that his brother had epilepsy. He
also demanded to know why paramedics were not sum-
moned after his brother’s most recent episode. According
to Cloud, he told Roland that he was totally unaware of
his brother’s condition and then apologized and offered
to reopen the account. Cloud also testified that he had no
medical training and that to his knowledge he had never
seen someone suffer a seizure.
  Roland described this encounter differently. He testi-
fied that Cloud became defensive when he described his
brother’s condition and did not discuss reopening the
account. According to Roland, Cloud said that he had
closed the account because the seizures were disturbing
the bank’s customers and made no apologies for his con-
duct. Cloud then allegedly offered to explain the situation
to Roland’s brother and walked off.
  Sanglap recalled that a few weeks later he received
a letter from LaSalle offering him $1000 to reopen his
account. Insulted, he ignored the offer (which LaSalle
denies having made) and nearly two years later brought
this suit. The complaint alleges, among other things, that
by closing Sanglap’s account LaSalle intentionally caused
him emotional distress in violation of Illinois law and
4                                   Nos. 02-1351 & 02-1999

discriminated against him because of a disability in viola-
tion of the Americans with Disabilities Act (“ADA”). See 42
U.S.C. §§ 12181-12189. A jury awarded Sanglap $80,000
after a trial on his state law claim, and the district court
held a bench trial on the ADA claim (on which Sanglap
sought only equitable relief), which ended in a verdict for
LaSalle. The court then granted LaSalle’s renewed mo-
tion for judgment as a matter of law on Sanglap’s state
law claim and denied the bank’s request for attorneys’ fees,
precipitating these appeals.


                       II. ANALYSIS
    A. Intentional Infliction of Emotional Distress
  Sanglap on appeal contests only the judgment as a mat-
ter of law on his claim for intentional infliction of emo-
tional distress. To prevail on this claim, Sanglap needed
to show (1) that reasonable people would consider clos-
ing his account to be “extreme and outrageous”; (2) that
LaSalle intended to cause him severe emotional distress
or knew to a high degree of probability that closing
the account would cause severe distress; and (3) that
he in fact suffered severe emotional distress. Doe v. Calu-
met City, 641 N.E.2d 498, 506 (Ill. 1994); see also Franci-
ski v. Univ. of Chi. Hosps., 338 F.3d 765, 769 (7th Cir.
2003). The district court concluded that a reasonable
jury could not have found for Sanglap on any of these
elements, and we review that ruling de novo, taking the
facts in the light most favorable to Sanglap. See Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 149-51
(2000).
  With respect to the first element, LaSalle contends that
its conduct was neither extreme nor outrageous because
it closed Sanglap’s account peaceably and for legitimate
reasons. LaSalle emphasizes that bank employees did
not touch Sanglap, raise their voices, or make threats—
Nos. 02-1351 & 02-1999                                     5

all actions that reasonable people might view as extreme
responses to the situation. See Pub. Fin. Corp. v. Davis, 360
N.E.2d 765, 768 (Ill. 1976). LaSalle also points out that
Sanglap’s seizures distracted the bank’s tellers and oth-
er personnel, providing at least some justification for
closing the account. See McGrath v. Fahey, 533 N.E.2d
806, 810-11 (Ill. 1988) (defendants who reasonably be-
lieve that they are acting for legitimate reasons are less
likely to have acted outrageously); see also Johnson v. Fed.
Reserve Bank of Chicago, 557 N.E.2d 328, 331 (Ill. App. Ct.
1990).
   We are not sure that these points alone entitle LaSalle
to prevail. Although conduct is outrageous only when it
is so atrocious as to transcend “all possible bounds of
decency,” Pub. Fin. Corp., 360 N.E.2d at 767 (quoting
Restatement (Second) of Torts § 46 cmt. d), Illinois courts
recognize that context affects the inquiry. Here, for exam-
ple, LaSalle apparently had control over Sanglap’s entire
savings—an asset of understandable importance to him.
See Kolegas v. Heftel Broad. Corp., 607 N.E.2d 201, 211-12
(Ill. 1992) (otherwise unobjectionable behavior may be
outrageous where the defendant has the power to af-
fect the plaintiff’s interests). And Cloud plainly closed
the account in response to Sanglap’s spells, which a jury
might treat as a fairly callous way to handle the serious
medical condition of a longtime customer.
   But we can put these considerations to one side be-
cause Sanglap’s claim fails for other reasons. First,
Sanglap presented no evidence that LaSalle intended to
cause him severe emotional distress or knew that such
distress was likely to result from closing the account.
Proof of this element can take two forms: The defendant’s
actions “by their very nature” may be likely to cause se-
vere distress, or the defendant may know that the plain-
tiff is particularly susceptible to distress and that its
conduct thus is likely to cause emotional harm. Honaker
6                                  Nos. 02-1351 & 02-1999

v. Smith, 256 F.3d 477, 494 (7th Cir. 2001) (burning down
the plaintiff’s home poses an obvious risk of emotional
distress).
  Sanglap does not argue that closing a savings account
without more is likely to cause emotional distress. Nor
does he contend that anyone told LaSalle’s employees that
he was particularly susceptible to emotional distress. See
Johnson, 557 N.E.2d at 330 (supervisors told not to
place “undue stress” on the plaintiff); Parker v. Bank of
Marion, 695 N.E.2d 1370, 1373 (Ill. App. Ct. 1998) (defen-
dant aware that the plaintiff “valued his reputation
highly”). He instead observes that LaSalle must have
known that he had a serious medical condition because he
suffered four seizures in the bank’s lobby—one of which
knocked him to the ground and necessitated medical
intervention. From that information, Sanglap reasons,
LaSalle could have inferred that emotional distress would
likely result from closing his account. See Pavilon v.
Kaferly, 561 N.E.2d 1245, 1252 (Ill. App. Ct. 1990); Wall v.
Pecaro, 561 N.E.2d 1084, 1088 (Ill. App. Ct. 1990).
  Sanglap’s argument erroneously assumes that having
a medical condition of any sort implies susceptibility to
emotional distress. Not everyone who is sick is also prone
to psychic injury. And even if LaSalle should have in-
ferred from Sanglap’s erratic behavior that he had epilepsy,
he points to no evidence that this particular condition
carries a heightened risk of emotional injury. We might
have a different case if LaSalle’s employees possessed
medical training or if they had known that Sanglap was
depressed or had another condition linked to emotional
fragility. But without such evidence a reasonable jury
could not conclude that LaSalle knew to a high degree
of probability that its conduct would cause serious injury
to Sanglap’s emotional well-being. See, e.g., Millers Mut.
Ins. Ass’n v. House, 675 N.E.2d 1037, 1045 (Ill. App. Ct.
1997).
Nos. 02-1351 & 02-1999                                     7

   A deeper defect in Sanglap’s case, which the parties
oddly have ignored, arises because of the Illinois Human
Rights Act. See 775 ILL. COMP. STAT. 5/1-101 to 5/10-103.
Under that statute intentional torts that are “inextricably
linked” to civil rights violations must be adjudicated before
the Illinois Human Rights Commission, see Maksimovic v.
Tsogalis, 687 N.E.2d 21, 23 (Ill. 1997); Geise v. Phoenix Co.
of Chi., Inc., 639 N.E.2d 1273, 1277 (Ill. 1994), with only
deferential review of the agency’s ruling in court, 775 ILL.
COMP. STAT. 5/7-101.1(A), 5/8-111; Raintree Health Care
Ctr. v. Ill. Human Rights Comm’n, 672 N.E.2d 1136, 1141
(Ill. 1996). We held in Krocka v. City of Chi., 203 F.3d 507
(7th Cir. 2000), that the Commission is the proper forum
for claims of intentional infliction of emotional distress
where the distressing incidents reflect disability discrim-
ination in the workplace. Id. at 516-17; see also Brewer v.
Bd. of Trustees, 791 N.E.2d 657, 664 (Ill. App. Ct. 2003).
The statute also prohibits disability discrimination in ser-
vices furnished by banks and other financial institutions,
775 ILL. COMP. STAT. 5/1-103(Q), 5/4-101(B), 5/4-102(A),
which means that Sanglap needed to proceed administra-
tively to the extent that his tort claim is tied to LaSalle’s
obligations under the statute.
  It is true that this allocation of subject matter jurisdic-
tion does not block Sanglap’s claim entirely. Disability
discrimination and intentional infliction of emotional
distress are different wrongs, see Van Stan v. Fancy Colours
& Co., 125 F.3d 563, 571 (7th Cir. 1997), so Sanglap
was authorized to begin in court to the extent that his
tort claim does not depend on a civil rights violation. But
eliminating the civil rights component takes the air out
of the case. What is arguably outlandish here is the sug-
gestion that Cloud, who had never before ordered anyone’s
account closed, had a “prejudice against customers with
medical conditions” and thus closed Sanglap’s account
to keep him out of the bank. Sanitized of the allegation
8                                   Nos. 02-1351 & 02-1999

that LaSalle treated him differently because of a disabil-
ity, Sanglap is left to argue that closing a bank account
for any reason will support a claim for intentional inflic-
tion of emotional distress—a position that we are confi-
dent the Supreme Court of Illinois would reject.


    B. Attorneys’ Fees
   In its cross-appeal, LaSalle argues that the district
court committed an abuse of discretion by denying its
request for attorneys’ fees incurred defending against
Sanglap’s ADA claim. Fee shifting under the ADA, like
other civil rights statutes, is asymmetric: Fees should be
awarded to prevailing plaintiffs as a matter of course, but
prevailing defendants should recover only when forced to
litigate claims that are frivolous, unreasonable, or pursued
in bad faith. Adkins v. Briggs & Stratton Corp., 159 F.3d
306, 307 (7th Cir. 1998); see also Christiansburg Garment
Co. v. EEOC, 434 U.S. 412, 421 (1978); Maynard v. Nygren,
332 F.3d 462, 471 (7th Cir. 2003). LaSalle insists that
Sanglap’s ADA claim meets that standard because he
pressed the claim when it was clear that the bank had
not learned of his epilepsy until after it closed the ac-
count. Because disability discrimination cannot occur if
the plaintiff’s alleged disability is unknown, Adkins, 159
F.3d at 307; see also Beck v. Univ. of Wis. Bd. of Regents, 75
F.3d 1130, 1135 (7th Cir. 1996), LaSalle believes that
Sanglap needed to drop his ADA claim well before trial.
  The problem with this argument is that liability for
disability discrimination does not require professional
understanding of the plaintiff’s condition. It is enough to
show that the defendant knew of symptoms raising
an inference that the plaintiff was disabled. See Miller v.
Nat’l Cas. Co., 61 F.3d 627, 630 (8th Cir. 1995); see also
Burns v. City of Columbus, 91 F.3d 836, 843-44 (6th Cir.
1996). As we explained in Hedberg v. Ind. Bell Tel. Co., 47
Nos. 02-1351 & 02-1999                                  9

F.3d 928 (7th Cir. 1995), most people who observe some-
one suffer frequent seizures will assume that a disability
of some sort is to blame. Id. at 934. Likewise, although
LaSalle could not have been expected to know that Sang-
lap was particularly susceptible to severe emotional dis-
tress, bank employees did observe his seizures and could
have inferred from their observations that he had epilepsy
or another disabling condition. Sanglap’s pursuit of his
ADA claim therefore was not unreasonable, so the dis-
trict court acted well within its discretion in denying
the request for fees.


                   III. CONCLUSION
 The rulings on liability and fees are AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—9-30-03